Case 9:18-cv-80176-BB Document 510-21 Entered on FLSD Docket 05/18/2020 Page 1 of 2


                                                                            Page 1
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


              ---------------------------------X
              IRA KLEIMAN, as the personal             )
              representative of the Estate of          )
              David Kleiman, and W&K Info              )
              Defense Research, LLC,                   )
                                                        )
                                  Plaintiffs,           )   CASE NO.:
                                                        )
              v.                                       )    9:18-cv-80176-BB/BR
                                                        )
              CRAIG WRIGHT,                            )
                                                        )
                                  Defendant.            )
              ---------------------------------X


                                         CONFIDENTIAL
                         REMOTE DEPOSITION OF AMI KLIN, PH.D.
                       Tuesday, April 21, 2020; 10:04 a.m. EST



              Job No.:      572756
              Pgs.     1 - 246, 263 - 400
              Reported by:     Cindy L. Sebo, RMR, CRR, RPR, CSR, CCR,
              CLR, RSA, Remote Counsel Reporter, LiveDeposition
              Authorized Reporter
                                     MAGNA LEGAL SERVICES
                                        (866) 624-6221
                                       www.MagnaLS.com
Case 9:18-cv-80176-BB Document 510-21 Entered on FLSD Docket 05/18/2020 Page 2 of 2


                                                                         Page 238
         1    same kind of information in multiple environments

         2    from multiple people -- you know, that's the way

         3    that we come to certain conclusions is when people

         4    that this has been going on for many, many years,

         5    and here are the ways that a very talented young man

         6    with particular skills could be observed in a

         7    playground alone, dressed as a ninja and playing as

         8    if he was the weirdest person in the world.

         9                    And that was -- that is something that

        10    was observed by his younger sister who did not know

        11    that that weirdo in that playground was actually her

        12    older brother.      And she felt ashamed.        And she felt

        13    ashamed, but she also observed how he was

        14    relentlessly bullied by others who -- who saw this

        15    kind of -- those kinds of oddities.

        16                    And the only people he could interact

        17    with were, in fact, other kids who either used him

        18    as free tutoring, as he told me, or as -- kids who

        19    had like-minded interests in computers and code, and

        20    that kind of stuff.

        21                    So if your question is, How do I get to

        22    my opinion, I don't get my opinion by taking
